 



Exhibit 10.57
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT is effective as of the date signed as
entered with signature by the Company on its last page (the “Agreement”), by and
between Digital Recorders, Inc. (the “Company” or “DRI”) with principal offices
at 5949 Sherry Lane; Suite 1050, Dallas, TX 75225, and Ms. Kathleen Oher; 12103
Talmay; Dallas, Texas 75230 (the “Executive”).
WHEREAS, Executive and Company desire to establish an Employment Agreement in
which Executive is receiving compensation, benefits and other consideration, and
in which Company is receiving benefits and consideration, related to
professional employment, non-competition and non-disclosure;
NOW THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the parties hereto agree as follows:

1.   Employment: The Company agrees to employ Executive and Executive agrees to
serve Company as its Vice-President and Chief Financial Officer (“CFO”).   2.  
Position and Responsibilities: The Executive shall exert best efforts and devote
full time and attention to the affairs of the Company. Executive shall have the
authority and responsibility given by the general direction, approval, and
control of the President and Chief Executive Officer of the Company subject to
the restrictions, limitations, policy and guidelines set forth by the Board of
Directors of the Company.   3.   Term of Employment: The term of Executive’s
employment under this Agreement shall be deemed to have commenced on the
effective date as stated above, and shall continue until one year thereafter
(the “Initial Term”), subject to extension or termination as provided in this
Agreement. Provided Executive is in compliance with all obligations of this
Agreement, the term of Executive’s employment shall be automatically extended
for additional one-year terms upon expiration of the initial Term unless either
party to this Agreement receives 90 days’ prior written notice from the other
electing not to so extend. Compensation shall be that set forth in Section 5
hereof, unless other provisions override.   4.   Duties: During the period of
employment hereunder and except for illness, specified vacation periods, and
reasonable leaves of absence, Executive shall devote her full attention and
skill to the business and affairs of the Company and its affiliates. The duties
will be such as those typical to the position as first named in paragraph #1
above.   5.   Compensation: Commencing on the date at which Executive reports
for full-time work under this agreement, Company shall pay to Executive, as
compensation for services, the sum of $190,000 per year, payable semi-monthly.
In addition, Executive shall receive such additional compensation and/or bonuses
or stock options as may be set by the President and Chief Executive Officer of
the Company in accordance with policy set by the Human Resources and
Compensation Committee of the Board of Directors of the Company.   6.   Special
Compensation Provision: In the event of occurrence of a “triggering event”,
which shall be defined to include:

  (i)   a change in ownership in one or a series of transactions of 50% or more
of the outstanding shares of the Company; or,

Page #1 of 5 Pages



--------------------------------------------------------------------------------



 



  (ii)   merger, consolidation, reorganization or liquidation of the Company;

    and, following such triggering event, Executive’s services are terminated by
the Company or the Executive’s duties or authority are substantially diminished,
Executive shall receive lump sum compensation equal to one (1) times Executive’s
annual base compensation and incentive or bonus payments, if any, as shall have
been paid (or if the time of employment is less that twelve months at time of
trigger event then the annual base compensation rate shall apply) to Executive
during Company’s most recent 12-month period within 30 days of the triggering
event. If the total amount of such lump sum compensation were to exceed three
(3) times Executive’s base compensation amount (defined as being the average
annualized taxable compensation of Executive for the five (5) years, or fraction
thereof, preceding the year in which the triggering event occurs), Company and
Executive agree to reduce such lump sum compensation to be received by Executive
in order to avoid imposition of the golden parachute tax, as provided in the Tax
Reform Act of 1984, as amended by the Tax Return Act of 1986.       In the event
Executive is required to hire counsel to negotiate on Executive’s behalf in
connection with termination or resignation from the Company upon the occurrence
of a triggering event, specifically in order to enforce the rights and
obligations of the Company as provided in this paragraph number six (6), the
Company shall reimburse to Executive all reasonable attorneys’ fees which may be
expended by Executive in seeking to enforce the terms of Agreement. Such
reimbursement shall be paid every 30 days after Executive provides copies of
invoices from Executive’s counsel to Company. Such invoices may be redacted to
preserve attorney-client privilege, client confidentiality, or work product.

7.   Expense Reimbursement: Company will reimburse Executive for all reasonable
and necessary expenses including travel expenses, reasonable entertainment
expenses, and reasonable expenses related to Professional Organizations and
continuing education both as appropriate to the position as incurred by
Executive in carrying out duties under this Agreement. Executive shall present
to Company each month an account of such expenses in form reasonably required by
Company.   8.   Insurance Coverage: Executive will be entitled to participate in
Company’s employee group insurance programs on the same basis as other
executives of Company similarly situated. Additionally, Executive will be
included in the Directors and Officers Insurance Coverage of the Company.   9.  
Vacation Time & Holidays: Executive shall be entitled each year to a reasonable
vacation in accordance with established practices of Company, and paid Holidays,
now or hereafter in effect for its executive personnel, during which time
Executive’s base compensation shall be paid in full.

10.   Benefits Payable on Disability: If Executive becomes disabled from
properly performing services under this Agreement by reason of illness or other
physical or mental incapacity, Company shall continue to pay Executive’s then
current base compensation for the first three (3) months of such continuous
disability commencing with the first date of such disability. Notwithstanding
any other provision in this paragraph number ten (10), Company payments under
this clause will be limited to that amount necessary, if any, to combine with
any Disability Insurance payments (regardless of source), such as to equal
Executives base compensation payments stated in Paragraph number five (5).

11.   Obligations of Executive During and After Employment:

  (a)   Executive agrees during the terms of employment under this Agreement, to
engage in no other business or activities, directly or indirectly, which detract
from the success of

Page #2 of 5 Pages



--------------------------------------------------------------------------------



 



      Company or which are competitive with or which might place Executive in a
competing position to that of Company, or any affiliated company.

  (b)   Executive realizes that during the course of employment under this
Agreement, Executive will have produced and/or have access to confidential
business plans, information, business opportunity records, notebooks, data,
formula, specifications, trade secrets, customer lists, account lists and secret
inventions and processes of Company and its affiliated companies. Therefore,
during or subsequent to Executive’s employment by Company, or by an affiliated
company, Executive agrees to hold in confidence and not to directly or
indirectly disclose or use or copy or make lists of any such information, except
to the extent authorized in writing by Company. All records, files, business
plans, documents, equipment and the like, or copies thereof, relating to
Company’s business, or the business of an affiliated company, which Executive
shall prepare, or use, or come into contact with, shall remain the sole property
of Company, or of an affiliated company, and shall not be removed from the
Company’s or the affiliated company’s premises without its written consent, and
shall be promptly returned to Company upon termination of employment with
Company and its affiliated companies. The restrictions and obligations of
Executive set forth in this Section 11(b) shall not apply to:

  (i)   information that is or becomes generally available and known to the
industry or general public (other than as a result of a disclosure directly or
indirectly by Executive); or,

  (ii)   information that was known to Executive prior to Executive’s employment
by Company or its predecessor.

  (c)   Because of employment by Company, Executive shall have access to trade
secrets and confidential information about Company, its business plans, its
business accounts, its business opportunities, its expansion plans, and its
methods of doing business. Executive agrees that for a period of one (1) year
after termination or expiration of employment, Executive will not, directly or
indirectly, compete with Company in its then present business, including, but
without limitation, accepting employment or consulting with any company or
business that competes with the Company, or its anticipated lines of business.  
  (d)   In the event a court of competent jurisdiction finds any provision of
this Section 11 to be so over-broad as to be unenforceable, such provision shall
be reduced in scope by the court, but only to the extent deemed necessary by the
court, to render the provision reasonable and enforceable, it being Executive’s
intention to provide Company with the broadest protection possible against
harmful competition.

12.   Termination for Cause by the Company: The Company may, without liability,
terminate Executive’s employment hereunder for cause at any time upon written
notice from the President and Chief Executive Officer of Company specifying such
cause, and thereafter Company’s obligations under this Agreement shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the President and Chief Executive Officer shall have given Executive
written notice specifying the conduct alleged to have constituted such cause and
the Executive has failed to cure, if curable, such conduct to the complete
satisfaction of Company.       Grounds for termination “for cause” may be, but
are not limited to, one or more of the following:

  (a)   A willful breach of a material duty by Executive during course of
employment; or,     (b)   Habitual neglect of a material duty by Executive; or,
    (c)   Actions which place Company in a materially unfavorable public
relations or regulatory position; or,     (d)   Action or inaction by Executive
which places Company in circumstances of financial peril; or,

Page #3 of 5 Pages



--------------------------------------------------------------------------------



 



  (e)   Fraud on Company or conviction of a crime or felony the nature of which,
in the sole discretion of Company, is deemed by Company to place, or potentially
place, Company in an unfavorable public relations or regulatory position or
light.

13.   Termination by the Executive Without Cause: Executive, without cause, may
terminate this Agreement upon 90 days prior written notice to Company. In such
event, Executive shall be required to render services required under this
Agreement during such 90-day period unless otherwise directed by the President
and Chief Executive Officer. Compensation for earned vacation time not taken by
Executive shall be paid to Executive at the date of such termination. Other than
such earned vacation pay, Executive shall be paid for only the ninety (90) day
notice period pursuant to normal pay practices and then all obligations
regarding pay shall cease.

14.   Termination by the Company in absence of a Triggering Event: The Company,
in absence of a triggering event (as defined in Paragraph six (6)), without
cause, may terminate this Agreement. In such event, the Company shall pay a
severance allowance equal to six (6) months’ salary provided that Executive is
in compliance with all terms of this Agreement. No other benefits will be
provided once this Agreement is terminated.

15.   Probationary Period: Notwithstanding any other termination provision of
this agreement, the initial 90 days of employment will be regarded as a
probationary period. During this period, either party may terminate the
employment relationship on a basis of “no-fault”. Should this occur for the
convenience of the Company, the Company will pay Executive 90 days of
compensation. Should this occur for the convenience of Executive, no
compensation or other benefits, beyond the last date of employment, will be
paid.

16.   Termination upon Death of Executive: In addition to any other provision
relating to termination, this Agreement shall terminate upon Executive’s death.
In such event, the Company shall pay a severance allowance equal to three
(3) months’ salary to Executive’s estate.

17.   Arbitration: Any controversy, dispute or claim arising out of, or relating
to, this Agreement and/or its interpretation shall, unless resolved by agreement
of the parties, be settled by binding arbitration in the State of North Carolina
in accordance with the Rules of the American Arbitration Association then
existing. This Agreement to arbitrate shall be specifically enforceable under
the prevailing arbitration law of the State of North Carolina. The award
rendered by the arbitrators shall be final and judgment may be entered upon the
award in any court of the State of North Carolina having jurisdiction of the
matter.

18.   General Provisions:

  (a)   The Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, nor shall Executive’s rights be subject
to encumbrance or to the claims of Company’s creditors. Nothing in this
Agreement shall prevent the consolidation of Company with, or its merger into,
any other corporation, or the sale by Company of any of its property or assets.
    (b)   This Agreement and the rights of Executive with respect to the
benefits of employment referred to herein constitute the entire Agreement
between the parties in respect of the employment of Executive by Company and
supersede any and all other agreements, either oral or in writing, between the
parties with respect to employment of Executive.     (c)   The provisions of
this Agreement shall be regarded as divisible, and if any of its provisions, or
any part thereof, are declared invalid or unenforceable by a court of competent
jurisdiction, or an arbitration proceeding, the validity and enforceability of
the remainder of such provisions or parts of this Agreement, and applicability,
shall not be affected.

Page #4 of 5 Pages



--------------------------------------------------------------------------------



 



  (d)   This Agreement may not be amended or modified except by a written
instrument executed by Company and Executive.     (e)   This Agreement, and
rights and obligations under this Agreement, shall be governed by and construed
in accordance with the laws of the State of North Carolina.

19.   Construction: Throughout this Agreement the singular shall include the
plural, and the plural shall include the singular, and the masculine and neuter
shall include the feminine, wherever the context so requires.

20.   Text to Control: The headings of paragraphs and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

21.   Authority: The officer executing this agreement on behalf of the Company
has been empowered and directed to do so by the Board of Directors of the
Company.

22.   Effective Date: This Agreement shall be effective on the date first
entered below.

             
 
           
 
           
 
           
For the Company:
  /s/ David L. Turney   Date: June 12, 2006  
 
           
 
  David L Turney;             Chairman, CEO and President        
 
           
 
       
For Executive:
  /s/ Kathleen Oher   Date: June 12, 2006  
 
           
 
  Kathleen Oher    

Page #5 of 5 Pages